Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-15 in the reply filed on January 26th, 2022 is acknowledged. Non-elected invention of Group II, claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-15 as follows.

Drawings
The drawings filed on 02/19/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation of “a piston comprising a disk of silicon having a flat surface and serving as the diaphragm,” is unclear because the phrase “serving as the diaphragm” can be interpreted in multiple ways.  First, it can be interpreted that the disk of silicon serves as the diaphragm.  Second, it can be interpreted that the piston serves as the diaphragm.  Thus, the metes and bounds of the claim cannot be determined.  Claims 2-15 depend from claim 1, and thus, are also rejected for the same issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarquand (US 2013/0156253, hereinafter as Lema ‘253) in view of Silver (US 2012/0160598, hereinafter as bobSilv ‘598).
Regarding claims 1, Lema ‘253 teaches a diaphragm and suspension assembly for an electroacoustic transducer, the assembly comprising:
 a piston having a surface to serve as the diaphragm (Fig. 2, (3); [0061]; 
a support ring (Fig. 1, (2); [0045]) surrounding the piston and separated from the piston by a gap; and 
a layer of compliant material (or resiliently shape-changing means, Figs. 1 and 2, (4); [0032]) adhered to the support ring and to the surface of the piston, forming a suspension that suspends the piston in the gap (see para. [0060]-[0070]); 
Thus, Lema ‘253 is shown to teach all the features of the claim with the exception of explicitly the features: “the layer of compliant material having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m”.  
However, Silv ‘598 teaches the layer of compliant material (Fig. 1A-1C, (14); [0041]) having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m. Since Young's modulus / mechanical stiffness is material properties and the layer of compliant material made of the same material (e.g. liquid silicone rubber; [0041]), therefore the limitation: “Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m” is met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Lema’253 by having a Young's modulus and thickness resulting in a mechanical stiffness in the range of 5-100 N/m.
for the purpose improving the reliability and performance of the device (see para. [0002]-[0005]) as suggested by  Silv ‘598.

Regarding claims 2, Silv ‘598 teaches the compliant material (14; [0041]) has an elastic strain limit of at least 50 percent.  Since elastic strain limit is material properties and the layer of compliant material made of silicone rubber; [0041]), it is implicit that silicone rubber has an elastic strain limit within the claimed range).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a material which an elastic strain limit of at least 50 percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 3, Silv ‘598 teaches the compliant material (14; [0041]) has an elastic strain limit of at least 150 percent.  Since elastic strain limit is material properties and the layer of compliant material made of silicone rubber; [0041]), it is implicit that silicone rubber has an elastic strain limit within the claimed range).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a material which an elastic strain limit of at least 150 percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 4, Silv ‘598 teaches the compliant material (14) is a cured compliant material (see para. [0028] and [0039]).  

Regarding claims 5, Silv ‘598 teaches the compliant material (14) comprises liquid silicone rubber (see para. [0028], [0039] and [0041]).  

Regarding claims 6, Lema ‘253 teaches the compliant material (4) has a thickness of 20-400 µm which is overlap the claim range of 30-80 µm.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a thickness of 30-80 µm for the compliant material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 9, Lema ‘253 teaches an outer diameter of the support ring is around 5-15 mm (see para. [0033] and [0061]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select an outer diameter of the support ring is around 4 mm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 10, Lema ‘253 teaches an outer diameter of the support ring is around 5-15 mm (see para. [0033] and [0061]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select an outer diameter of the support ring is less than 4 mm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 10, , Lema ‘253 and Silv ‘598 is shown to teach all the features of the claim with the exception of explicitly the features: “the gap is around 300 µm”.
However, it has been held to be within the general skill of a worker in the art to select the gap is around 300 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claims 12, Lema ‘253 teaches an underside of the piston includes voids (see Figs. 1 and 2).  

Regarding claims 13, Lema ‘253 teaches an underside of the piston includes a pattern of at least one of rings, ribs, and voids (see Figs. 1 and 2).  

Regarding claims 14, Lema ‘253 teaches a ferromagnetic housing (see para. [0057]) coupled to the support ring.  

Regarding claims 15, Lema ‘253 teaches a voice-coil mechanically coupled to the piston (see para. [0057]); and a magnet coupled to the ferromagnetic housing to form a magnetic circuit such that the voice-coil is suspended within a magnetic field created by the magnetic circuit (see para. [0045] and [0058]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lema ‘253 and Silv ‘598 as applied to claim 1 above and further in view of Kim (US 2012/0170794, hereinafter as Kim ‘794).
Regarding Claims 7, Lema ‘253 and Silv ‘598 are shown to teach all the features of the claim with the exception of explicitly the features: “a bobbin attached to the piston, the bobbin located adjacent to an inner perimeter of the support ring”.  
However, Kim ‘794 teaches a bobbin (Fig. 3, (23); [0046]) attached to the piston (12), the bobbin located adjacent to an inner perimeter of the support ring (14).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Lema’253 and Silv ‘598 by having a bobbin in order to reduce wobble or/and distortion in a slim-type speaker (see para. [0012]) as suggested by Kim ‘794.

Regarding Claims 8, Kim ‘794 teaches the bobbin (23) is attached to the piston by adhesive (see para. [0054]), the adhesive being contained by a side wall of the piston such that it does not contact the suspension (see Fig. 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lembacher et al. (US 2018/0270581 A1)			
Sears et al. (US 2017/0359655 A1)
Salvatti et al. (US 2017/0195796 A1)		
Shao (US 2016/0165351 A1)
Chou (US 2016/0127832 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829